         Case 4:19-cv-05206-EFS     ECF No. 13     filed 06/10/20   PageID.2029 Page 1 of 42




1
                                                                                   FILED IN THE
2                                                                              U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON


3                                                                         Jun 10, 2020
4                             UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK


                             EASTERN DISTRICT OF WASHINGTON
5

6    REBECCA P.,1                                    No.   4:19-CV-5206-EFS

7                                 Plaintiff,
                                                     ORDER GRANTING PLAINTIFF’S
8                    v.                              SUMMARY-JUDGMENT MOTION
                                                     AND DENYING DEFENDANT’S
9    ANDREW M. SAUL, the Commissioner                SUMMARY-JUDGMENT MOTION
     of Social Security,
10
                                  Defendant.
11

12            Plaintiff Rebecca R. slipped and fell on ice at work in January 2009. She

13   suffered physically and mentally, necessitating spine and shoulder surgery and

14   mental-health medication and treatment. In 2015, Plaintiff applied for disability

15   insurance benefits. Plaintiff appeals the denial of benefits by the Administrative

16   Law Judge (ALJ). Before the Court are the parties’ cross summary-judgment

17   motions.2 Plaintiff alleges the ALJ erred by 1) improperly determining that pain

18   disorder was not a severe impairment; 2) discounting her symptom reports; 3)

19

20
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
21
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
22
     2   ECF Nos. 10 & 11.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
         Case 4:19-cv-05206-EFS        ECF No. 13   filed 06/10/20   PageID.2030 Page 2 of 42




1    improperly weighing the medical opinions; and 4) improperly assessing her
2    residual functional capacity and therefore relying on incomplete hypotheticals at
3    steps four and five. In contrast, Defendant Commissioner of Social Security asks
4    the Court to affirm the ALJ’s decision finding Plaintiff not disabled. After
5    reviewing the record and relevant authority, the Court grants Plaintiff’s Motion for
6    Summary Judgment, ECF No. 10, and denies the Commissioner’s Motion for
7    Summary Judgment, ECF No. 11.
8                             I.     Five-Step Disability Determination
9             A five-step sequential evaluation process is used to determine whether an
10   adult claimant is disabled.3 Step one assesses whether the claimant is currently
11   engaged in substantial gainful activity.4 If the claimant is engaged in substantial
12   gainful activity, benefits are denied.5
13            Step two assesses whether the claimant has a medically severe impairment,
14   or combination of impairments, which significantly limits the claimant’s physical
15   or mental ability to do basic work activities.6 If the claimant does not, benefits are
16   denied. 7
17

18
     3   20 C.F.R. § 404.1520(a).
19
     4   Id. § 404.1520(a)(4)(i).
20
     5   Id. § 404.1520(b).
21
     6   Id. § 404.1520(a)(4)(ii).
22
     7   Id. § 404.1520(c).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
         Case 4:19-cv-05206-EFS       ECF No. 13   filed 06/10/20   PageID.2031 Page 3 of 42




1               Step three compares the claimant’s impairments to several recognized to be
2    so severe as to preclude substantial gainful activity.8 If an impairment meets or
3    equals one of the listed impairments, the claimant is presumed to be disabled.9 If
4    an impairment does not, the disability-evaluation proceeds to step four.
5               Step four assesses whether an impairment prevents the claimant from
6    performing work she performed in the past by determining the claimant’s residual
7    functional capacity (RFC).10 If the claimant is able to perform prior work, benefits
8    are denied.11 If the claimant cannot perform prior work, the disability-evaluation
9    proceeds to step five.
10              Step five, the final step, assesses whether the claimant can perform other
11   substantial gainful work—work that exists in significant numbers in the national
12   economy—considering the claimant’s RFC, age, education, and work experience.12
13   If so, benefits are denied. If not, benefits are granted.13
14

15

16
     8   20 C.F.R. § 404.1520(a)(4)(iii).
17
     9   Id. § 404.1520(d).
18
     10   Id. § 404.1520(a)(4)(iv).
19
     11   Id.
20
     12   20 C.F.R. § 404.1520(a)(4)(v); Kail v. Heckler, 722 F.2d 1496, 1497-98 (9th Cir.
21
     1984).
22
     13   20 C.F.R. § 404.1520(g).
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
      Case 4:19-cv-05206-EFS          ECF No. 13    filed 06/10/20   PageID.2032 Page 4 of 42




1               The claimant has the initial burden of establishing entitlement to disability
2    benefits under steps one through four.14 At step five, the burden shifts to the
3    Commissioner to show that the claimant is not entitled to benefits.15
4                            II.    Factual and Procedural Summary
5               Plaintiff filed a Title II application, alleging an amended disability onset
6    date of September 10, 2011.16 Her claim was denied initially and upon
7    reconsideration.17 A video administrative hearing was held before Administrative
8    Law Judge Jesse Shumway.18
9               In denying Plaintiff’s disability claim, the ALJ made the following findings:
10
                      Step one: Plaintiff had not engaged in substantial gainful activity
11
                       since September 10, 2011, the alleged onset date, through her date
12
                       last insured of June 30, 2014;
13
                      Step two: Plaintiff had the following medically determinable severe
14
                       impairments: major depressive disorder, PTSD, unspecified anxiety
15
                       disorder, cervical degenerative disc disease status post-surgery in
16

17

18
     14   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
19
     15   Id.
20
     16   AR 187-88.
21
     17   AR 113-16 & 118-21.
22
     18   AR 41-78.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
      Case 4:19-cv-05206-EFS         ECF No. 13     filed 06/10/20   PageID.2033 Page 5 of 42




1                     September 2010, right rotator cuff impingement status post-surgery
2                     in December 2011, and obesity;
3
                     Step three: Plaintiff did not have an impairment or combination of
4
                      impairments that met or medically equaled the severity of one of the
5
                      listed impairments;
6
                     RFC: Plaintiff had the RFC to perform light work except:
7
                         she could only occasionally climb ladders, ropes, and
                         scaffolds, and crawl; she could frequently perform all other
8
                         postural activities; she could only occasionally reach
                         overhead with the right upper extremity; she could not have
9
                         concentrated exposure to hazards such as unprotected
                         heights and moving mechanical parts; she needed a low
10
                         stress job, defined as no assembly-line pace or other fast-
                         paced work, no management responsibility, and no
11
                         responsibility for ensuring the safety of others.
12
                     Step four: Plaintiff could perform past relevant work as an internal
13
                      auditor; and alternatively;
14
                     Step five: considering Plaintiff’s RFC, age, education, and work
15
                      history, Plaintiff could perform other work that existed in significant
16
                      numbers in the national economy, such as office helper, mail clerk,
17
                      and storage facility rental clerk.19
18
             When assessing the medical-opinion evidence, the ALJ gave:
19

20

21

22
     19   AR 12-39.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
      Case 4:19-cv-05206-EFS         ECF No. 13    filed 06/10/20   PageID.2034 Page 6 of 42




1
                     great weight to the reviewing opinions of John Morse, M.D. and Louis
2
                      Martin, M.D. that Plaintiff could perform light work with postural,
3
                      manipulative, and environmental restrictions;
4
                     some weight to a 2013 examining opinion,20 the post-June 2013
5
                      treating opinions of T.H. Palmatier, M.D. and Christopher Benner,
6
                      ARNP that Plaintiff could perform “light duty”; and Kirk Holle, P.T.’s
7
                      treating opinion;
8
                     little weight to the state workers compensation disability decisions,
9
                      the treating opinions of David Gibbons, M.D.,21 Dr. Palmatier in 2011
10
                      and 2012, Nurse Benner in 2013, Tim Nicholaus, PA-C in 2012, and
11
                      Glenda Abercrombie, ARNP; and to the examining opinion of Lewis
12
                      Almarez, M.D. and St. Elmo Newton, M.D.; and
13
                     no weight to the opinions that predated Plaintiff’s filing date or
14
                      followed the date last insured.22
15
     When assessing the opinions issued by mental-health professionals, the ALJ gave:
16
                     great weight to the reviewing opinions of Nancy Winfrey, Ph.D.,
17
                      Sharon Underwood, Ph.D., and John Gilbert, Ph.D.;
18

19
     20   The ALJ indicated this opinion was from November 2011. However, the opinion
20
     is dated November 19, 2013, and was faxed on November 25, 2013. AR 630.
21
     21   The ALJ mistakenly referred to Dr. Gibbons as Dr. Gibbus. AR 27.
22
     22   AR 25-28.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
      Case 4:19-cv-05206-EFS           ECF No. 13    filed 06/10/20   PageID.2035 Page 7 of 42




1
                       little weight to the treating opinions of Donald Williams, M.D. and the
2
                        examining opinion of Richard Schneider, M.D.; and
3
                       no weight to the opinions that predated Plaintiff’s filing date or
4
                        followed the date last insured.23
5
              The ALJ also found that Plaintiff’s medically determinable impairments
6
     could reasonably be expected to cause some of the alleged symptoms, but that her
7
     statements concerning the intensity, persistence, and limiting effects of those
8
     symptoms were not entirely consistent with the medical evidence and other
9
     evidence in the record.24 Likewise, the ALJ discounted the lay statements from
10
     Plaintiff’s sister.25
11
              Plaintiff requested review of the ALJ’s decision by the Appeals Council,
12
     which denied review.26 Plaintiff timely appealed to this Court.
13
                                       III.   Standard of Review
14
              A district court’s review of the Commissioner’s final decision is limited.27 The
15
     Commissioner’s decision is set aside “only if it is not supported by substantial
16

17

18
     23Id.

19
     24   AR 21.
20
     25   AR 26.
21
     26   AR 1-6.
22
     27   42 U.S.C. § 405(g).
23

                        ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
      Case 4:19-cv-05206-EFS        ECF No. 13    filed 06/10/20   PageID.2036 Page 8 of 42




1    evidence or is based on legal error.”28 Substantial evidence is “more than a mere
2    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
3    mind might accept as adequate to support a conclusion.”29 Moreover, because it is
4    the role of the ALJ and not the Court to weigh conflicting evidence, the Court
5    upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
6    from the record.”30 The Court considers the entire record as a whole.31
7             Further, the Court may not reverse an ALJ decision due to a harmless
8    error.32 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
9

10

11

12

13
     28   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
14
     29   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
15
     30   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
16
     31   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
17
     consider the entire record as whole, weighing both the evidence that supports and
18
     the evidence that detracts from the Commissioner's conclusion,” not simply the
19
     evidence cited by the ALJ or the parties.); Black v. Apfel, 143 F.3d 383, 386 (8th
20
     Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that such
21
     evidence was not considered[.]”).
22
     32   Molina, 674 F.3d at 1111.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
      Case 4:19-cv-05206-EFS         ECF No. 13   filed 06/10/20   PageID.2037 Page 9 of 42




1    nondisability determination.”33 The party appealing the ALJ’s decision generally
2    bears the burden of establishing harm.34
3                                         IV.     Analysis
4    A.       Step Two (Severe Impairment): Plaintiff establishes consequential
5             error.
6             Plaintiff contends the ALJ erred at step two by failing to identify her pain
7    disorder, also known as somatoform disorder or somatic symptom disorder during
8    Plaintiff’s treatment history, as a severe impairment on the grounds that it was not
9    diagnosed before June 30, 2014—the date last insured.
10            At step two of the sequential process, the ALJ must determine whether the
11   claimant suffers from a “severe” impairment, i.e., one that significantly limits her
12   physical or mental ability to do basic work activities.35 To show a severe mental
13   impairment, the claimant must first prove the existence of a mental impairment by
14   providing medical evidence consisting of signs, symptoms, and laboratory
15   findings.36 If a mental impairment is proven, the ALJ then considers whether the
16   medically determinable impairment is severe or not severe. A medically
17

18
     33   Id. at 1115 (quotation and citation omitted).
19
     34   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
20
     35   20 C.F.R. § 404.1520(c).
21
     36   Id. § 404.1521 (recognizing the claimant’s statement of symptoms alone will not
22
     suffice).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
     Case 4:19-cv-05206-EFS       ECF No. 13    filed 06/10/20    PageID.2038 Page 10 of 42




1    determinable impairment is not severe if the “medical evidence establishes only a
2    slight abnormality or a combination of slight abnormalities which would have no
3    more than a minimal effect on an individual’s ability to work.”37 Basic mental work
4    abilities include understanding, carrying out, and remembering simple
5    instructions, dealing with changes in a routine work setting, and responding
6    appropriately to supervision, coworkers, and usual work situations.38
7             Step two is “a de minimus screening device [used] to dispose of groundless
8    claims.”39 And “[g]reat care should be exercised in applying the not severe
9    impairment concept.”40
10            The ALJ found major depressive disorder, PTSD, and unspecified anxiety
11   disorder were severe mental impairments.41 But the ALJ determined that “somatic
12   symptom disorder” was not a “medically determinable impairment[] as [it was] not
13   diagnosed before the date last insured.”42 The ALJ apparently reached this finding
14   based on the testimony of the psychological expert, Nancy Winfrey, Ph.D., who
15

16

17
     37   SSR 85-28 at *3.
18
     38   20 C.F.R. § 404.1521.
19
     39   Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996).
20
     40   SSR 85-28.
21
     41   AR 17.
22
     42   AR 18.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
     Case 4:19-cv-05206-EFS       ECF No. 13   filed 06/10/20   PageID.2039 Page 11 of 42




1    testified that somatic symptom disorder was not diagnosed by June 30, 2014 (the
2    date last insured), but rather was diagnosed thereafter.43
3             The Commissioner concedes the ALJ’s step-two finding that Plaintiff’s
4    somatic symptom disorder was not a severe impairment was erroneous.44 And the
5    Court so finds error. “Somatic symptom disorder with predominant pain persistent
6    severe” was diagnosed by Plaintiff’s treating psychologist Donald Williams, M.D.
7    by February 13, 2014.45 And before that somatic symptom disorder was previously
8    referred to—and diagnosed—as either pain disorder or somatoform disorder by the
9    treating, examining, and reviewing physicians and psychologists. For instance, Dr.
10   Williams began diagnosing Plaintiff with pain disorder associated with
11   psychological factors and a general medical condition in September 200946;
12   Kenneth Muscatel, Ph.D. first noted the need to rule out pain disorder associated
13   with both psychological factors and a general medical condition in October 2009
14   and then diagnosed such a pain disorder in March 201147; David Bachman, Psy.D.
15   diagnosed a similar pain disorder in September 201148; Lewis Almaraz, M.D. and
16

17
     43   AR 50.
18
     44   ECF No. 11 at 9-10.
19
     45   AR 1564.
20
     46   AR 1091.
21
     47   AR 755 & 768.
22
     48   AR 591.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
     Case 4:19-cv-05206-EFS      ECF No. 13    filed 06/10/20   PageID.2040 Page 12 of 42




1    St. Elmo Newton III, M.D. listed pain disorder as an accepted condition and
2    diagnosis in November 201349; Richard Schneider, M.D. included pain disorder as
3    an accepted condition and diagnosis in November 201350; Sharon Underwood,
4    Ph.D. listed somatoform disorder as a severe impairment during the relevant
5    period51; and John Gilbert, Ph.D. listed somatoform disorder as a severe
6    impairment during the relevant period.52 Given that these medical providers and
7    reviewers found that Plaintiff suffered from pain disorder/somatoform
8    disorder/somatic symptom disorder (hereinafter, referred to as “somatic symptom
9    disorder”) before June 30, 2014, the ALJ’s finding that Plaintiff did not have such a
10   disorder before that date is not supported by substantial evidence.
11            The Commissioner argues that this error was harmless because the ALJ
12   proceeded through the subsequent disability-evaluation steps and considered the
13   evidence relating to Plaintiff’s allegations of pain and all associated functional
14   limitations, such as difficulties walking, standing, lifting, and concentrating.53
15   However, at step three (listings), the ALJ only considered the symptoms of
16   Plaintiff’s “found” medically determinable impairments of major depressive
17

18
     49   AR 852.
19
     50   AR 655.
20
     51   AR 86.
21
     52   AR 101-02.
22
     53   ECF No. 11 at 9-10.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
     Case 4:19-cv-05206-EFS        ECF No. 13    filed 06/10/20   PageID.2041 Page 13 of 42




1    disorder, PTSD, and unspecified anxiety disorder.54 Likewise, when crafting the
2    RFC, the ALJ only considered the symptoms resulting from the “underlying
3    medically determinable physical or mental impairment(s).”55 And when considering
4    whether Plaintiff’s symptoms were consistent with the record, the ALJ found
5    Plaintiff’s “medically determinable impairments could reasonably be expected to
6    cause some of the alleged symptoms; however, [Plaintiff’s] statements concerning
7    the intensity, persistence, and limiting effects of these symptoms” were not entirely
8    consistent with the record.”56 Accordingly, the ALJ did not consider the symptoms
9    related to Plaintiff’s somatic symptom disorder, which was not deemed to be a
10   medically determinable impairment—during the subsequent evaluation steps. This
11   is consequential as many of the treating and examining providers considered the
12   interplay between Plaintiff’s psychological and physical conditions and how
13   Plaintiff was functionally limited due to her somatic symptom disorder when
14   issuing their opinion.57 The Court cannot determine on this record that the ALJ’s
15

16
     54   AR 19.
17
     55   AR 20.
18
     56   AR 21.
19
     57   See, e.g., AR 1324 (“This woman has a fighting chance of being able to [return to
20
     work] at some point, but all the gears must mesh, including continuity of medical
21
     and psychiatric treatment including all pharmacologic agents.”); AR 1303 (“I
22
     wanted to convey to you my concern that her apparently worsening medical
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
     Case 4:19-cv-05206-EFS        ECF No. 13    filed 06/10/20   PageID.2042 Page 14 of 42




1    failure to consider somatic symptom disorder as a severe impairment before the
2    date last insured did not impact the ALJ’s disability denial.
3    B.       Plaintiff’s Symptom Reports: Plaintiff establishes consequential
4             error.
5             Plaintiff argues the ALJ failed to provide valid reasons for rejecting her
6    symptom reports. When examining a claimant’s symptom reports, the ALJ must
7    make a two-step inquiry. “First, the ALJ must determine whether there is objective
8    medical evidence of an underlying impairment which could reasonably be expected
9    to produce the pain or other symptoms alleged.”58 Second, “[i]f the claimant meets
10   the first test and there is no evidence of malingering, the ALJ can only reject the
11

12

13
     condition is overshadowing and beginning to reverse the improvement I have been
14
     seeing in her psychiatric and neuropsychological condition.”); AR 1412 (Plaintiff’s
15
     “very limited energy is a significant limiting factor in terms of [return to work]
16
     prognosis.”); AR 963 (recognizing that Plaintiff’s inability to work was
17
     predominately due to psychiatric issues but that she was being treated for limiting
18
     physical conditions as well); AR 591 (recognizing that Plaintiff’s higher somatic
19
     complaints were likely due to psychiatric reasons); AR 559-62 (finding that
20
     Plaintiff was likely to develop physical symptoms in response to stress, such as
21
     somatic symptoms of headaches, neck pain, and shoulder pain).
22
     58   Molina, 674 F.3d at 1112.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
     Case 4:19-cv-05206-EFS       ECF No. 13    filed 06/10/20   PageID.2043 Page 15 of 42




1    claimant’s testimony about the severity of the symptoms if [the ALJ] gives ‘specific,
2    clear and convincing reasons’ for the rejection.”59
3             As discussed above, the ALJ found there was objective medical evidence only
4    to support major depressive disorder, PTSD, unspecified anxiety disorder, and the
5    physical impairments of cervical degenerative disc disease status post-surgery,
6    right rotator cuff impingement status post-surgery, and obesity—not Plaintiff’s
7    somatic symptom disorder.60
8             Yet, the Commissioner argues that the ALJ considered all of Plaintiff’s
9    symptoms, including pain, and therefore the ALJ’s erroneous step-two finding did
10   not impact the ALJ’s weighing of Plaintiff’s symptom reports.61 However, the ALJ
11   only considered the extent to which Plaintiff’s reported symptoms were consistent
12   with the “found” medically determinable impairments, e.g., “any limitations arising
13   from Plaintiff’s impairments [found diagnosed as of the date last insured] are
14   accounted for sufficiently in the residual function capacity.”62 With that lens, which
15   did not include considering whether Plaintiff’s reported symptoms were consistent
16   with pain disorder, the ALJ found Plaintiff’s statements concerning the intensity,
17

18
     59   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Lingenfelter, 504
19
     F.3d at 1036).
20
     60   AR 17.
21
     61   ECF No. 11 at 8-11.
22
     62   AR 29.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
     Case 4:19-cv-05206-EFS       ECF No. 13    filed 06/10/20   PageID.2044 Page 16 of 42




1    persistence, and limiting effects of her symptoms were inconsistent with the “quite
2    unremarkable” objective medical evidence and clinical observations, Plaintiff’s
3    statements during appointments, and her “robust activities of daily living.”63
4    Accordingly, the ALJ only incorporated those limitations, which the ALJ deemed to
5    be consistent with Plaintiff’s found medically determinable impairments, into the
6    RFC.
7             Yet, Plaintiff’s treating providers and examining evaluators determined that
8    Plaintiff experienced additional physical symptoms as a result of her somatic
9    symptom disorder. Moreover, two of the ALJ’s reasons for discounting Plaintiff’s
10   symptoms are either not supported by substantial evidence and/or must be more
11   meaningfully explained on remand. First, the ALJ discounted Plaintiff’s symptom
12   reports because they were inconsistent with her reports during her appointments.64
13   As to Plaintiff’s physical complaints, the ALJ found them inconsistent with
14   Plaintiff’s report that she could walk one mile on even ground. However, the ALJ
15   did not identify how Plaintiff’s ability to walk one mile was inconsistent with her
16   reported difficulties doing activities that involved her right shoulder and neck
17   movement, such as washing dishes, cooking, vacuuming, and doing laundry.65 And
18

19
     63   AR 21 & 25.
20
     64   AR 25.
21
     65   See Ghanim, 763 F.3d at 1164 (recognizing that the ALJ may not discount
22
     symptoms because of nonrelevant normal findings).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
     Case 4:19-cv-05206-EFS        ECF No. 13     filed 06/10/20   PageID.2045 Page 17 of 42




1    while treatment records note that Plaintiff was walking several miles, these
2    records were largely from after the date last insured and before the administrative
3    hearing date.66
4              As to Plaintiff’s mental-symptom complaints, the ALJ found them
5    inconsistent with her report to Dr. Williams that she responded well to stressful
6    situations, like a fight at one of her daughter’s soccer games, thereby
7    demonstrating an intact ability to manage her symptoms and interact with
8    others.67 The ALJ though did not discuss that Plaintiff’s mental impairments
9    waxed and waned. Several months before Plaintiff exercised restraint at the soccer
10   game in February 2014,68 Plaintiff was observed being tearful through therapy
11   sessions, with more evident depression, and with impaired memory.69 Then
12

13
     66   See, e.g., AR 1684 (June 2014) (reporting to treating providers that she walked
14
     but that she would experience dizziness when she bent over); AR 1750 (June 2015:
15
     walking 6 miles a day); AR 1709 (July 2015: walking 6 miles a day); AR 1723 (Aug.
16
     2015: walking 5 miles a day); AR 1873 (July 2016: walking about 6 miles a day);
17
     AR 1783 (July 2017: can no longer walk 6 miles a day due to pain and dysfunction).
18
     67   AR 25.
19
     68   AR 1566.
20
     69   See, e.g., AR 1506-07 (July 2013: mild to moderate irritability, fair to low energy,
21
     depressed tone, tearful through most of session, and feeling guilt for multiple
22
     matters, which are not reality based); AR 1508-09 (Aug. 2013: mild to moderate
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
     Case 4:19-cv-05206-EFS       ECF No. 13    filed 06/10/20   PageID.2046 Page 18 of 42




1    beginning in October 2013, Plaintiff’s symptoms began waning—although Dr.
2    Williams still opined that Plaintiff was at her limit for activity with her one college
3    course and that she still had difficulty with multitasking as she had problems
4    remembering when to pay her bills.70 Then after February 2014, Plaintiff’s
5    psychiatric state was impacted because her medication was not filled due to an
6    insurance-dilemma. From late March through the date last insured in June 2014,
7    Plaintiff’s mental symptoms (and medical side effects) waxed.71 The ALJ did not
8

9
     irritability, fair to low energy, depressed tone, more evident depression); AR 1510-
10
     11 (Aug. 2013: mild to moderate irritability, fair to low energy, depressed tone,
11
     impaired memory, fair concentration, and continued depression); AR 1512-13 (Aug
12
     2013: depressed tone, impaired memory, and fair concentration); & AR 1518-19
13
     (fair energy, tearful during session; memory is impaired; concentration is fair, and
14
     more distress).
15
     70   See, e.g., AR 1529-31; AR 1533 (Oct. 24, 2013: memory and concentration were
16
     clinically improved, as well as her social, educational, and functioning approved);
17
     AR 1536-39 (Nov. 2017: same).
18
     71   See, e.g., AR 1684-85 (June 17, 2014: reporting difficulty pronouncing words and
19
     generalized muscle cramping and stiffness, resulting from medication); AR 1575-78
20
     (July 17, 2014: “She has become far more irritable since the Abilify was reduced . . .
21
     . She punched a wall, she cannot manage her anger and irritability, and she is
22
     more depressed.” And “[s]he was essentially without medication for a period of one
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
     Case 4:19-cv-05206-EFS      ECF No. 13    filed 06/10/20   PageID.2047 Page 19 of 42




1    include any limitations for when Plaintiff’s mental impairments waxed. Instead,
2    the only non-exertional, non-positional, and non-environmental limitation in the
3    RFC limited Plaintiff to a low-stress job, which meant no assembly-line pace or
4    other fast-paced work, no management responsibility, and no responsibility for
5    ensuring the safety of others. As a result, the RFC did not include any limitations
6    to account for her reported poor memory, concentration, or temper-control when
7    her symptoms waxed. Moreover, the RFC did not account for Plaintiff’s claim that
8    her somatic symptom disorder (and other symptoms resulting from her depression,
9    PTSD, and anxiety) impact her ability to sustain her attention, concentration, and
10   memory for a full workday when her symptoms worsen. On remand, the ALJ is to
11   more meaningfully explain how the RFC sufficiently accounts for Plaintiff’s
12   symptoms during the relevant period when they worsened.
13           Second, the ALJ discounted Plaintiff’s symptom claims because they were
14   inconsistent with her “robust activities of daily living.”72 If a claimant can spend a
15   substantial part of the day engaged in pursuits involving the performance of
16   exertional or non-exertional functions, the ALJ may find these activities
17

18

19
     month until she got her private insurance straightened out. She regressed
20
     dramatically during this one month period and was forced to drop her college
21
     classes. Her parenting became quite ineffective as well.”).
22
     72   AR 25.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
     Case 4:19-cv-05206-EFS        ECF No. 13    filed 06/10/20   PageID.2048 Page 20 of 42




1    inconsistent with the reported disabling symptoms.73 Here, the activities cited by
2    the ALJ were that Plaintiff cared for children and pets, prepared meals, helped
3    with household chores like vacuuming and cleaning the toilet, drove, shopped in
4    stores, and scrapbooked. Plaintiff though testified that she interspersed these
5    activities throughout the day, week, or month due to her depression, pain, and
6    other symptoms.74 For instance, Plaintiff reported that she vacuumed and cleaned
7    the toilet and sink once a month.75 She reported that she shops every couple of
8    weeks for about an hour with assistance from her two teenage daughters.76 As to
9    scrapbooking, Plaintiff reported that she only scrapbooks about twice a year due to
10   pain.77 These monthly and bi-yearly activities are not “robust activities of daily
11   living,” even when considered with Plaintiff’s ability to care for her personal
12   hygiene.
13            Plaintiff did take college courses during part of the relevant time period,
14   with an accommodation that Plaintiff have a “distraction free environment for her
15   to take tests, as well as some additional time for test completion.”78 In the spring of
16

17
     73   Molina, 674 F.3d at 1113.
18
     74   AR 19 & 25.
19
     75   AR 259.
20
     76   AR 260.
21
     77   AR 262.
22
     78   AR 1478-79.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 20
     Case 4:19-cv-05206-EFS      ECF No. 13    filed 06/10/20   PageID.2049 Page 21 of 42




1    2013, Plaintiff enrolled in one community college class; she did well in this math
2    course.79 Then she took another class (Spanish) during the fall quarter of 2013, for
3    which she studied two hours a day and did well.80 Then during the next quarter,
4    she attempted two classes, Spanish 2 and an Excel spreadsheet class.81 Dr.
5    Williams noted that Plaintiff’s choice to take two college courses would be “the
6    limit of her potential for activity at this point when measured in hours per week”
7    and that “she is definitely not capable of full time gainful employment at this point
8    in time.”82 Then because of confusion between what insurer (state or private) was
9    to pay for Plaintiff’s medications, there was a month gap in her psychiatric
10   medications being filled.83 As a result, Plaintiff’s psychiatric condition worsened,
11   and she had to withdraw from her classes.84 It took until late August 2014 until
12   Plaintiff was back to the “mental baseline” that she was at in January 2014.85
13   Given that Plaintiff did not successfully complete more than one college course at a
14   time during the relevant time period, and she received testing accommodation, the
15

16
     79   AR 1036 & 1484.
17
     80   AR 1524-48.
18
     81   AR 1049 & 1540.
19
     82   AR 1553.
20
     83   AR 1055.
21
     84   AR 1055 & 1599.
22
     85   AR 1599.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 21
     Case 4:19-cv-05206-EFS       ECF No. 13    filed 06/10/20   PageID.2050 Page 22 of 42




1    ALJ’s finding that Plaintiff’s college-course undertaking was “more mentally
2    demanding than the residual functional capacity [the ALJ] assigned” is not
3    supported by substantial evidence.
4             Lastly, the ALJ discounted Plaintiff’s symptom reports because they were
5    inconsistent with the objective medical evidence and clinical observations that the
6    ALJ deemed to be quite unremarkable, as she ambulated normally, her IQ scores
7    were above average, and her mental status exams were generally normal or
8    minimally abnormal. On remand, the ALJ is to explain why Plaintiff’s observed
9    normal ambulation served as a basis to discount her symptoms related to the pain
10   she experiences when reaching or bending her neck and back. In addition, as
11   discussed below in connection with the medical records, Plaintiff’s treating
12   psychologist and the examining mental-health physicians all agreed that Plaintiff
13   suffered from severe depression, notwithstanding her average or above-average IQ
14   scores. The assigned non-exertional limitations were not related to any IQ
15   deficiencies but rather memory, attention span, and behavioral limitations
16   resulting from her depression, PTSD, anxiety, somatic symptom disorder, and
17   medication side effects. On remand, the ALJ may not discount Plaintiff’s reported
18   symptoms based on irrelevant normal medical findings.86
19            Finally, assuming that the ALJ’s description of Plaintiff’s “mental status
20   exams [as] generally normal or minimally abnormal” is a reasonable finding
21

22
     86   See Ghanim, 763 F.3d at 1164.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 22
     Case 4:19-cv-05206-EFS        ECF No. 13    filed 06/10/20   PageID.2051 Page 23 of 42




1    supported by substantial evidence, this sole reason, which is based on the ALJ’s
2    interpretation of the objective medical evidence (which did not include considering
3    somatic symptom disorder as an impairment), cannot serve as the sole basis on
4    which to discount Plaintiff’s symptom reports.87
5             In summary, Plaintiff establishes the ALJ erred by discounting Plaintiff’s
6    symptom reports.
7    C.       Medical Opinions: Plaintiff establishes consequential error.
8             Plaintiff challenges the ALJ’s assignment of little weight to the treating
9    providers and assignment of great weight to the reviewing physicians. The ALJ’s
10   weighing of the medical opinions was based on an erroneous finding that Plaintiff’s
11   somatic symptom disorder was not a severe impairment during the relevant period.
12   As discussed below, this consequentially impacted the ALJ’s weighing of the
13   medical evidence given the significant interplay between Plaintiff’s medical and
14   psychological conditions.
15

16

17
     87   Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005) (recognizing that pain
18
     complaints may not be fully corroborated by medical evidence); Rollins v.
19
     Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (recognizing that symptom reports
20
     cannot be solely discounted on the grounds that they were not fully corroborated by
21
     the objective medical evidence); Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir.
22
     1991); Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 23
     Case 4:19-cv-05206-EFS         ECF No. 13    filed 06/10/20   PageID.2052 Page 24 of 42




1             1.     Standard
2             The weighing of medical-source opinions is dependent upon the nature of the
3    medical relationship, i.e., 1) a treating physician; 2) an examining physician who
4    examines but did not treat the claimant; and 3) a reviewing physician who neither
5    treated nor examined the claimant.88 Generally, more weight is given to the
6    opinion of a treating physician than to an examining physician’s opinion and both
7    treating and examining opinions are to be given more weight than the opinion of a
8    reviewing physician.89
9             When a treating physician’s or evaluating physician’s opinion is not
10   contradicted by another physician, it may be rejected only for “clear and
11   convincing” reasons, and when it is contradicted, it may be rejected for “specific
12   and legitimate reasons” supported by substantial evidence.90 A reviewing
13   physician’s opinion may be rejected for specific and legitimate reasons supported by
14   substantial evidence, and the opinion of an “other” medical source91 may be
15

16
     88   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014).
17
     89   Id.; Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995).
18
     90   Lester, 81 F.3d at 830.
19
     91   See 20 C.F.R. § 404.1502 (For claims filed before March 27, 2017, acceptable
20
     medical sources are licensed physicians, licensed or certified psychologists, licensed
21
     optometrists, licensed podiatrists, qualified speech-language pathologists, licensed
22
     audiologists, licensed advanced practice registered nurses, and licensed physician
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 24
     Case 4:19-cv-05206-EFS        ECF No. 13   filed 06/10/20   PageID.2053 Page 25 of 42




1    rejected for specific and germane reasons supported by substantial evidence.92 The
2    opinion of a reviewing physician serves as substantial evidence if it is supported by
3    other independent evidence in the record.93
4
              2.    Non-Exertional-Limitations Opinions
5
              Shortly after her workplace injury in January 2009, Plaintiff began
6
     psychotherapy with Dr. Williams. Her therapy with Dr. Williams continued for at
7
     least eight years. Her therapy sessions with Dr. Williams were approximately
8
     weekly until October 2015, when they changed to monthly or less.94 As he treated
9
     Plaintiff and adjusted her medications, Dr. Williams’ diagnoses changed slightly,
10
     but near June 2014 (date last insured), he diagnosed Plaintiff with major
11
     depressive disorder recurrent mild, posttraumatic stress disorder, somatic
12
     symptom disorder with predominant pain persistent moderate, unspecified anxiety
13
     disorder, and personality trait disturbances.95 Although Dr. Williams opined on
14
     occasion that Plaintiff could perform part-time work (or take college course(s)), Dr.
15
     Williams consistently opined through the relevant period that Plaintiff was unable
16

17
     assistants within their scope of practice—all other medical providers are “other”
18
     medical sources.).
19
     92   Molina, 674 F.3d at 1111; Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009).
20
     93   Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).
21
     94   See AR 1752 (indicating the change to monthly sessions).
22
     95   AR 1684 (June 17, 2014).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 25
     Case 4:19-cv-05206-EFS         ECF No. 13   filed 06/10/20   PageID.2054 Page 26 of 42




1    to return to fulltime work.96 In October 2015, Dr. Williams completed a Mental
2    Residual Functional Capacity Assessment and opined that Plaintiff’s abilities to:
3
                     interact appropriately with the general public, ask simple questions or
4
                      request assistance, accept instructions and respond appropriately to
5
                      criticism from supervisors, maintain socially appropriate behavior and
6
                      adhere to basic standards of neatness and cleanliness, and travel in
7
                      unfamiliar places or use public transportation were not impaired;
8
                     carry out very short and simple instructions, work in coordination
9
                      with or proximity to others without being districted by them, and be
10
                      aware of normal hazards and take appropriate precautions were
11
                      mildly impaired;
12
                     remember locations and work-like procedures, get along with
13
                      coworkers or peers without distracting them or exhibiting behavioral
14
                      extremes, and set realistic goals or makes plans independently of
15
                      others were moderately impaired; and
16
                     understand and remember detailed instructions; carry out detailed
17
                      instructions; maintain attention and concentration for extended
18
                      periods; perform activities within a schedule, maintain regular
19
                      attendance, and be punctual within customary tolerances; sustain an
20

21
     96   See, e.g., AR 1251, 1258, 1323, 1366, 1368, 1373, 1378, 1382, 1395, 1454, 1543,
22
     1553, & 1587.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 26
     Case 4:19-cv-05206-EFS       ECF No. 13    filed 06/10/20   PageID.2055 Page 27 of 42




1                    ordinary routine without special supervision; make simple work-
2                    related decisions; complete a normal workday and workweek without
3                    interruptions from psychologically based symptoms and perform at a
4                    consistent pace without an unreasonable number and length of rest
5                    periods; and respond appropriately to changes in the work setting
6                    were markedly limited.97
7    The ALJ gave little weight to Dr. Williams’ opinions for the “reasons Dr. Winfrey
8    outlined” and because Dr. Williams’ opinions were inconsistent with the GAF
9    scores of 65 that Dr. Williams assigned in June 2014 and much of the preceding
10   year.98
11            First, as to Dr. Winfrey, the ALJ did not identify “the reasons Dr. Winfrey
12   outlined.” But during the administrative hearing, Dr. Winfrey testified that
13   treating providers, from September 2011 to June 2014, diagnosed Plaintiff with
14   major depressive disorder, unspecified anxiety disorder, and some cognitive
15   disorder due to head injury.99 As mentioned above, Dr. Winfrey determined that
16   somatic symptom disorder was not diagnosed before June 30, 2014.100 Dr. Winfrey
17   also determined that the record reflected that Plaintiff did not have any cognitive
18

19
     97   AR 668-69.
20
     98   AR 26.
21
     99   AR 49.
22
     100   AR 50.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 27
     Case 4:19-cv-05206-EFS       ECF No. 13     filed 06/10/20   PageID.2056 Page 28 of 42




1    disorder given her cognitive test results on July 24, 2012, and the fact that she was
2    getting As in her accounting classes.101 Based on Plaintiff’s travel to her daughter’s
3    soccer game, attending college classes, and being described as articulate and
4    analytical during a May 19, 2015102 counseling session, Dr. Winfrey opined that
5    Plaintiff’s ability to understand, remember, and apply information was at the most
6    mildly impaired; her ability to interact with others was moderately impaired; her
7    ability to concentrate, persist, and maintain pace was mildly impaired, and her
8    ability to adapt or manage herself was mildly impaired.103 Dr. Winfrey opined that
9    Plaintiff had no limitations about “instructions or things of that nature but I think
10   she should have a low stress job to keep that anxiety down,” and so she should not
11   manage a team or have a quick production quota.104 Dr. Winfrey advised that she
12   disagreed with Dr. Williams’ no-work opinion as it was inconsistent with Plaintiff’s
13   cognitive test-score results and her ability to do well at her college classes.105 The
14   ALJ gave great weight to Dr. Winfrey’s opinion because 1) she had the opportunity
15

16
     101   AR 51.
17
     102   Dr. Winfrey stated the noted observation was from May 19, 2014. AR 52.
18
     However, these observations were made by Dr. Williams in May 2015, which is
19
     after the date last insured of June 2014.
20
     103   AR 51-52.
21
     104   AR 52-53.
22
     105   AR 55-56.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 28
     Case 4:19-cv-05206-EFS          ECF No. 13    filed 06/10/20   PageID.2057 Page 29 of 42




1    to review the entire longitudinal medical record, 2) gave reasonable explanations
2    for her opinion, and 3) had Social Security disability-program knowledge.106
3    Nevertheless, the ALJ did find that Plaintiff was moderately limited in her ability
4    to adapt and manage herself, rather than mildly limited in this ability as Dr.
5    Winfrey opined.107
6                The extent to which a medical source is “familiar with the other information
7    in [the claimant’s] case record” is relevant in assessing that source’s medical
8    opinion.108 While Dr. Winfrey had the opportunity to review the entire file, Dr.
9    Williams issued the bulk of the treating psychological records, which spanned more
10   than eight years, and he reviewed the examining psychological evaluations
11   conducted by Kenneth Muscatel, Ph.D., Frederick Montgomery, M.D., David
12   Bachman, Psy.D., and Richard Schneider, M.D.109 In addition, Dr. Williams
13

14
     106   AR 26.
15
     107   Id.
16
     108   20 C.F.R. § 404.1527(c)(6).
17
     109   See AR 557-64, 585-99, 645-58, 741-68, 819-31, 1125, 1165, 1227, 1231-34, 1265,
18
     1308, 1311, 1316-17, 1460-61, & 1692-98. Plaintiff also argues the ALJ erred by not
19
     assigning weight to Dr. Bachman’s or Dr. Montgomery’s evaluations. However,
20
     these evaluations did not include functional limitations and so the ALJ did not err
21
     by not assigning weight to these evaluations. See Turner v. Comm’r of Soc. Sec.,
22
     613 F.3d 1217, 1223 (9th Cir. 2010); Valentine v. Comm’r, Soc. Sec. Admin., 574
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 29
     Case 4:19-cv-05206-EFS       ECF No. 13    filed 06/10/20   PageID.2058 Page 30 of 42




1    conferred with Dr. Muscatel about his findings and Plaintiff’s treatment.110 Dr.
2    Williams also conferred with Plaintiff’s treating provider about her physical
3    conditions and was aware of Plaintiff’s diagnosed medical conditions and treatment
4    for such, including surgeries and physical therapy. Given that Dr. Williams created
5    and/or reviewed most, if not all, of the relevant psychological records, the ALJ must
6    more meaningfully explain why Dr. Winfrey was more familiar with the relevant
7    information in Plaintiff’s case record than Dr. Williams, if the ALJ on remand is to
8    give more weight to Dr. Winfrey’s opinion for this reason.111
9

10

11

12

13
     F.3d 685, 691 (9th Cir. 2009). Yet, on remand, the ALJ is to consider these
14
     evaluations when assessing whether Dr. Williams’ opinions were consistent with
15
     and supported by the longitudinal medical record.
16
     110   AR 1125, 1229, 1231, 1234, 1236, 1239, 1258, & 1263.
17
     111   See Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988) (requiring the ALJ to
18
     identify the evidence supporting the found conflict to permit the Court to
19
     meaningfully review the ALJ’s finding); Blakes v. Barnhart, 331 F.3d 565, 569 (7th
20
     Cir. 2003) (“We require the ALJ to build an accurate and logical bridge from the
21
     evidence to her conclusions so that we may afford the claimant meaningful review
22
     of the SSA’s ultimate findings.”)
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 30
     Case 4:19-cv-05206-EFS        ECF No. 13   filed 06/10/20   PageID.2059 Page 31 of 42




1             Next, the Social Security regulations “give more weight to opinions that are
2    explained than to those that are not.”112 “[T]he ALJ need not accept the opinion of
3    any physician, including a treating physician, if that opinion is brief, conclusory
4    and inadequately supported by clinical findings.”113 However, if treatment notes
5    are consistent with the opinion, a conclusory opinion, such as a check-the-box form,
6    may not automatically be rejected.114 Here, the ALJ found that Dr. Winfrey’s
7    testamentary opinion was more supported than Dr. Williams’ opinions, which were
8    accompanied by years of treatment records. However, as explained above, Dr.
9    Winfrey failed to recognize that Plaintiff had been diagnosed with somatic
10   symptom disorder. On remand, the ALJ is to reassess the extent to which the
11   medical opinions were supported by and consistent with the medical evidence.
12            As to Dr. Winfrey’s knowledge as to Social Security disability requirements,
13   the amount of an acceptable medical source's knowledge of Social Security
14   disability programs and their evidentiary requirements may be considered in
15

16

17
     112   Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (citing 20 C.F.R.
18
     404.1527).
19
     113   Bray v. Commissioner, 554 F.3d 1219, 1228 (9th Cir. 2009).
20
     114   See Garrison, 759 F.3d at 1014 n.17; see also Trevizo v. Berryhill, 871 F.3d 664,
21
     677 n.4 (9th Cir. 2017) (“[T]here is no authority that a ‘check-the-box’ form is any
22
     less reliable than any other type of form”).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 31
     Case 4:19-cv-05206-EFS        ECF No. 13   filed 06/10/20   PageID.2060 Page 32 of 42




1    evaluating an opinion.115 However, this factor by itself is an insufficient basis to
2    give more weight to Dr. Winfrey’s opinion than Dr. Williams’ treating opinion if the
3    basis for Dr. Williams’ no-work opinion is consistent with the Social Security’s
4    evidentiary requirements.
5             As to the ALJ’s decision to discount Dr. Williams’ opinion because it was
6    inconsistent with Plaintiff’s GAF scores,116 the ALJ later in the opinion recognized
7    that the Commissioner has declined to endorse GAF scales in reviewing Social
8    Security claims as they do not have a direct correlation to the severity of a mental
9    disorder.117 Therefore, the ALJ gave little weight to the GAF scores “because they
10

11

12
     115   20 C.F.R. § 404.1527.
13
     116   Global Assessment of Functioning (GAF) scores represent a “clinician’s
14
     judgment of the individual’s overall level of functioning.” American Psychiatric
15
     Association, Diagnostic & Statistical Manual of Mental Disorders (“DSM-IV-TR”)
16
     32 (4th ed. 2000). The scale is divided into ten ranges reflecting different levels of
17
     functioning, with 1–10 being the lowest and 91–100 the highest. Id. DSM-V
18
     dropped the GAF “for several reasons, including its lack of conceptual clarity (i.e.,
19
     including symptoms, suicide risk, and disabilities in its descriptors) and
20
     questionable psychometrics in routine practice.” American Psychiatric Association,
21
     Diagnostic & Statistical Manual of Mental Disorders 16 (5th ed. 2013).
22
     117   AR 28.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 32
     Case 4:19-cv-05206-EFS          ECF No. 13   filed 06/10/20   PageID.2061 Page 33 of 42




1    are not standardized and the scores were largely given without any explanation.”118
2    Nonetheless, the ALJ gave “some weight to the general upward trend [of the GAF
3    scores] reflected in the psychiatric treatment notes (from 42 to 55 to 60-65)” and
4    therefore discounted Dr. Williams’ no-work opinions on this basis.119
5                The ALJ’s finding that Plaintiff’s GAF scores generally trended upward is
6    supported by substantial evidence. However, even when Plaintiff’s scores trended
7    upward they continued to border between two GAF ranges—51-60 and 61-70—
8    only staying fully above 61 once in 2010 and then in June 2013.120 A GAF score of
9

10
     118   Id.
11
     119   Id.
12
     120   GAF scores during and near the relevant time frame (when not otherwise
13
     indicated, the GAF score was authored by Dr. Williams): AR 592 (Sept. 2, 2011:
14
     Bachman, GAF 45); AR 1304-18 (Sept. 8 to Oct. 26, 2011: GAF 60); AR 1322-40
15
     (Nov. 17 & Dec. 1, 2011: GAF 55-60); AR 1344 (Jan. 5, 2012: GAF 45); AR 1349
16
     (Jan. 12, 2012: GAF 50); AR 1351 (Feb. 2, 2012: GAF 55); AR 1353 (Feb. 9, 2012:
17
     GAF 45-50); AR 583 & 1362-66 (Feb. 16 to March 8, 2012: GAF 55-60); AR 1368-75
18
     (March 15-29, 2012: GAF: 60); AR 1377-79 (Apr. 19 & 26, 2012: GAF 50-60); AR
19
     1384-1428 (May 3 to Oct. 11, 2012: GAF 55-65); AR 819 (July 24, 2012: Bachman,
20
     GAF 55-65); AR 1429-38 (Oct. 18 to Nov.15, 2012: GAF 60-65); AR 1439-56 (Nov.
21
     29, 2012, to Jan. 24, 2013: GAF 60); AR 1457-92 (Jan. 31 to May 30, 2013: GAF 60-
22
     65); AR 839 (Feb. 12, 2013: Bachman, GAF 60-65); AR 1494-1502 (June 6-20, 2013:
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 33
     Case 4:19-cv-05206-EFS          ECF No. 13   filed 06/10/20   PageID.2062 Page 34 of 42




1    51-60 represents moderate symptoms (e.g., flat and circumstantial speech,
2    occasional panic attacks) or moderate difficulty in social, occupational, or school
3    functioning (e.g., few friends, conflicts with co-workers).121 A GAF score of 61-70
4    represents some symptoms (e.g., depressed mood and mild insomnia) or some
5    difficulty in social, occupation, or school functioning (e.g., occasional truancy, or
6    theft with the household), but generally functioning pretty well, has some
7    meaningful interpersonal relationships.122
8                To the extent the ALJ gave the GAF score-trend weight, the ALJ rationally
9    found that Plaintiff’s GAF scores of 61 or more were inconsistent with Dr.
10   Williams’ opinion that Plaintiff could not sustain any full-time work. However,
11   during the relevant time frame Plaintiff’s GAF scores waxed and waned and often
12   included a GAF score in the moderate-limitation range. On remand, the ALJ is to
13

14

15
     GAF 65); AR 1502-06 (July 18 & 25, 2013: GAF 55-60); AR 1510-1512 (Aug. 7 & 15,
16
     2013: GAF 55); AR 1514 (Aug. 29, 2013: GAF 55-65); AR 1518 (Sept. 5, 2013: GAF
17
     55-60); AR 1520-30 (Sept. 12 to Oct. 17, 2013 (GAF 60); AR 1532-34 (Oct. 24 & 31,
18
     2013: GAF 60-65); AR 654 (Schneider, Nov. 19, 2013: GAF 66); AR 1536-45 (Nov. 7,
19
     2013, to Jan. 30, 2014: GAF 65); AR 1566-70 (Feb. 18-27, 2014: GAF 60-65); AR
20
     1575 (July 17, 2014: GAF 50-55).
21
     121   DSM-IV-TR.
22
     122   Id.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 34
     Case 4:19-cv-05206-EFS         ECF No. 13    filed 06/10/20   PageID.2063 Page 35 of 42




1    consider whether additional restrictions to the RFC are required to reflect the
2    waxing of Plaintiff’s mental conditions.123
3             Finally, on remand, if the ALJ continues to give great weight to Dr. John
4    Gilbert’s reviewing opinion, the ALJ is to incorporate his opinion that Plaintiff had
5    moderate limitations in interacting appropriately with the general public and
6    getting along with coworkers or peers without distracting them or exhibiting
7    behavioral extremes into the RFC, or explain how the RFC accounts for these
8    moderate limitations if accepted.124
9
              3.     Exertional-Limitations Opinions
10
              On remand, the ALJ is to reweigh the medical opinions regarding Plaintiff’s
11
     exertional limitations. When doing so, the ALJ is to consider that several of the
12
     opinions released Plaintiff to “light duty,” a term of art for Washington State
13
     Department of Labor and Industries’ purposes. “Light duty” for Labor and
14
     Industries’ purposes has a different meaning than “light work” for Social Security
15
     disability purposes.
16
              “Light duty” for Labor and Industries’ purposes pertains to transitional work
17
     to assist the worker to return to work, such as working shorter hours, performing
18
     different duties with lighter physical demands than the prior job, or adjusting job
19
     or worksite to meet physical limitations by providing tools, equipment, or
20

21
     123   See, e.g., Goff v. Barnhart, 421 F.3d 785, 789, 791, 793 (8th Cir. 2005).
22
     124   AR 106-07.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 35
     Case 4:19-cv-05206-EFS         ECF No. 13   filed 06/10/20   PageID.2064 Page 36 of 42




1    appliances.125 Whereas, “light work” for Social Security purposes “involves lifting
2    no more than 20 pounds at a time with frequent lifting or carrying of objects
3    weighing up to 10 pounds . . . [and] requires a good deal of walking or standing, or .
4    . . sitting most of the time with some pushing and pulling of arm or leg controls.”126
5             The distinction between these terms is important as the medical providers
6    treating Plaintiff’s injuries resulting from her 2009 workplace injury were issuing
7    opinions for Labor and Industries’ purposes and therefore the terminology used is
8    to be interpreted in the context the medical records and opinions were issued.127
9    The Court is uncertain whether the ALJ appreciated this distinction and how it
10   impacted the ALJ’s weighing of the medical opinions.128
11

12
     125   Available at https://lni.wa.gov/claims/for-workers/getting-back-to-work/light-
13
     duty-job (last viewed April 17, 2020).
14
     126   20 C.F.R. 404.1567(b).
15
     127   See Orn v. Astrue, 495 F.3d 625, 634 (9th Cir. 2007) (“The primary function of
16
     medical records is to promote communication and recordkeeping for health care
17
     personnel—not to provide evidence for disability determinations.”).
18
     128   See, e.g., T.H. Palmatier, M.D.: AR 1002-03 (March 2011: “Light duty work
19
     return considering her physical issues would be expedited by the orthopedic
20
     evaluation that is still pending regarding the right shoulder issues as well as
21
     follow-up with Dr. Atteberry planned next month.”); AR 1021 (May 2012: “I am
22
     hoping that she will continue to improve as she has been doing and that we will be
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 36
     Case 4:19-cv-05206-EFS       ECF No. 13    filed 06/10/20   PageID.2065 Page 37 of 42




1             For instance, the ALJ discounted physical therapist Kirk Holle’s July 2014
2    evaluation,129 instead agreeing with “the medical expert [Dr. Morse] that the
3    longitudinal record demonstrated greater capabilities.”130 Dr. Morse, however,
4    testified that he could not comment on Mr. Holle’s physical-therapist opinion
5    because physical therapists use different discipline language and criteria than Dr.
6

7
     able to give her a light duty release from a physical perspective at least.”); AR 1040
8
     (June 2013: “EMPLOYABILITY: light duty work”). Christopher Benner, ARNP:
9
     AR 1039 (May 2013: “employable to light duty”); AR 1041-46 (Aug. to Dec. 2013:
10
     same). Glenda Abercrombie, ARNP: AR 936 (Feb. 2014: work modified duty for four
11
     hours); AR 1051 (March 2014: “released to a light duty work status”); AR 937
12
     (March 2014: may perform modified work with seldom reaching and working above
13
     shoulders and only occasionally lifting of ten pounds); AR 1053-56 (Apr. and June
14
     2014: “released to a light duty work status”); AR 938 (may perform modified work
15
     with seldom work above right shoulder and only occasional lifting and carrying of
16
     ten pounds). Kirk Holle, P.T.: AR 889 (July 2014: recommended “light duty
17
     position”). See also AR 729 (Dr. Montgomery’s psychological evaluation: “I would
18
     only add to encourage her to return to some type of cognitive work activity as a
19
     volunteer or return to work in light duty to facilitate intellectual activity prior to
20
     any further neuropsychological examinations.”).
21
     129   AR 866-91.
22
     130   AR 27.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 37
     Case 4:19-cv-05206-EFS      ECF No. 13    filed 06/10/20   PageID.2066 Page 38 of 42




1    Morse’s medical community.131 There is no meaningful explanation on this record
2    as to why a physical therapist’s language and criteria, if different, would impact
3    Mr. Holle’s observed findings as to Plaintiff’s lifting and carrying abilities, which
4    result in more restrictive functional limitations than those contained in the RFC
5    and hypotheticals two and three.132 Moreover, Mr. Holle’s lifting restrictions were
6    generally consistent with the 2013 medical examiner’s opinion that Plaintiff could
7    occasionally lift up to ten pounds, which is less than light work’s frequent
8    lifting/carrying of ten pounds.133
9             Also, for purposes of remand, the Court notes that the ALJ summarily
10   concluded that, because Dr. Gibbons’, PA-C Nicholaus’, and Nurse Abercrombie’s
11   checkbox forms indicated that Plaintiff was not released to work for periods less
12   than a year, these providers found Plaintiff’s limitations temporary in nature.134
13   Temporary limitations are not enough to meet the durational requirement for a
14

15

16
     131   AR 48.
17
     132   See AR 866-91 (July 2014: Mr. Holle recommended sedentary work with the
18
     ability to change position every hour, lifting ten pounds occasionally from waist to
19
     shoulder, all other lifting and carrying limited to seldom, and seldom reaching
20
     overhead with right upper extremity.).
21
     133   AR 630.
22
     134   AR 27.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 38
     Case 4:19-cv-05206-EFS        ECF No. 13   filed 06/10/20   PageID.2067 Page 39 of 42




1    finding of disability.135 Here, however, the ALJ must be mindful that these
2    opinions were being issued for Labor and Industries’ purposes and must consider
3    the cumulative impact of each of these short-duration opinions pertaining to
4    Plaintiff’s shoulder and neck injuries. And the ALJ may not summarily dismiss
5    these as check-box opinions to the extent they are supported by treating notes.
6    D.       Consequential Errors: The ALJ must reevaluate all steps.
7             The Commissioner argues that the ALJ’s errors were harmless because the
8    vocational expert testified that there were available jobs (waxer, masker, and lens
9    insert) for an alternative RFC that included simple, routine, repetitive tasks;
10   routine predictable work environment with no more than occasional changes; and
11   no more than superficial contact with the public, coworkers, and supervisors. The
12   vocational expert also testified, however, that if Plaintiff is off task more than 10
13   percent, misses more than one day of work per month, or if she is restricted to
14   occasional fingering with her dominant hand, these jobs would not be available.136
15

16

17
     135   20 C.F.R. § 404.1520 (requiring a claimant’s impairment to be expected to last
18
     for a continuous period of not less than twelve months); 42 U.S.C. § 423(d)(1)(A)
19
     (same); Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th Cir.
20
     2008) (affirming the ALJ’s finding that treating physicians’ short-term excuse from
21
     work was not indicative of “claimant’s long-term functioning”).
22
     136   AR 72-77.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 39
     Case 4:19-cv-05206-EFS        ECF No. 13     filed 06/10/20   PageID.2068 Page 40 of 42




1             Accordingly, it is not clear that the ALJ’s errors as to Plaintiff’s somatic
2    symptom disorder and weighing of Plaintiff’s testimony and the medical opinions
3    are harmless. The ALJ on remand is to proceed with a new sequential analysis,
4    including reassessing Plaintiff’s RFC.
5    E.       Remand for Further Proceedings
6             Plaintiff submits a remand for payment of benefits is warranted.
7             The decision whether to remand a case for additional evidence, or simply to
8    award benefits is within the discretion of the court.”137 When the court reverses an
9    ALJ’s decision for error, the court “ordinarily must remand to the agency for
10   further proceedings.”138 However, the Ninth Circuit has “stated or implied that it
11   would be an abuse of discretion for a district court not to remand for an award of
12   benefits” when three credit-as-true conditions are met and the record reflects no
13   serious doubt that the claimant is disabled.139
14

15

16
     137   Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987) (citing Stone v. Heckler,
17
     761 F.2d 530 (9th Cir. 1985)).
18
     138   Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017); Benecke v. Barnhart, 379
19
     F.3d 587, 595 (9th Cir. 2004) (“[T]he proper course, except in rare circumstances, is
20
     to remand to the agency for additional investigation or explanation”); Treichler v.
21
     Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014).
22
     139   Garrison, 759 F.3d at 1020 (9th Cir. 2014) (citations omitted).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 40
     Case 4:19-cv-05206-EFS          ECF No. 13    filed 06/10/20   PageID.2069 Page 41 of 42




1             Here, even if Plaintiff’s somatic symptom disorder is considered severe, it is
2    not clear what additional exertional and non-exertional limitations are to be added
3    to the RFC. Therefore, additional proceedings are necessary to determine whether
4    Plaintiff is disabled. Remand for further proceedings, rather than for an award of
5    benefits, is necessary.140 On remand, the ALJ is to consider Plaintiff’s somatic
6    symptom disorder as a severe impairment, reweigh Plaintiff’s symptom reports and
7    the medical-opinion evidence, and reevaluate the sequential process.
8                                        V.       Conclusion
9             Accordingly, IT IS HEREBY ORDERED:
10            1. Plaintiff’s Motion for Summary Judgment, ECF No. 10, is GRANTED.
11            2. The Commissioner’s Motion for Summary Judgment, ECF No. 11, is
12                DENIED.
13            3. The Clerk’s Office shall enter JUDGMENT in favor of Plaintiff
14                REVERSING and REMANDING the matter to the Commissioner of
15                Social Security for further proceedings pursuant to sentence four of 42
16                U.S.C. § 405(g).
17   ///
18   ///
19   ///
20   ///
21

22
     140   See id. at 1021; Revels v. Berryhill, 874 F.3d 648, 668 (9th Cir. 2017).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 41
     Case 4:19-cv-05206-EFS       ECF No. 13    filed 06/10/20   PageID.2070 Page 42 of 42




1          4. The case shall be CLOSED.
2          IT IS SO ORDERED. The Clerk’s Office is directed to file this Order,
3    provide copies to all counsel, and close the file.
4          DATED this 10th day of June 2020.
5
                                   s/Edward F. Shea     _____________
6                                     EDWARD F. SHEA
                              Senior United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                 ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 42
